Case 2:18-mj-00152-EFB Document 161-15 Filed 05/22/19 Page 1 of 2




                                                                    EXHIBIT 76
     Case 2:18-mj-00152-EFB Document 161-15 Filed 05/22/19 Page 2 of 2




                                    HAND\ryRITTEN STATEMENT

I, the undersigned,                                              bom 1953, a resident of Al-Anbar
province, city of Rawah, near Mohammed El-Fatih mosque, declare, possessing flrll mental
cap acity, the fol lowing:
On612212014,an armed group of terrorist ISIS gangs killed my son, the victim, (Ihsan Abd El-
Hafrz Jasim), who was working in the police, one day after their taking control of the city of
Rawah. Our house was surrounded by groups of terrorist ISIS and they opened fire on my son
when he went outside the house door to turn on the generator, and he was killed. After they left,
he was taken by ambulance to the hospital, but he passed away because of the seriousness of his
injury. I did not identifu any of the terrorists that attacked us. This, bearing in mind that I did not
request a complaint against the person named (Omar Abdulsattar Ameen El-Rawi), and he was
not among the attacking terrorists, and I have not seen him since 2008, as I heard that he
emigrated out of Iraq. I did not see him or hear of his presence in the city of Rawah either before
my son's murder or after it. I rule out him being accused because I know Omar and know his
family and there are no problems between us, and I did not hear of there being aproblem
between him and my son, the victim, Ihsan, but in fact our relationship with them was good.
After terrorist ISIS took control of all the cities of Al-Anbar province and announced their so-
called Caliphate, all the terrorists that were fugitives from justice returned and took the masks off
their faces and announced their control and their rule over people, but Omar Abdulsattar was not
among them. Based on that, I request the charge against Mr. Omar Abdulsattar Ameen be
dropped, suspicion and doubt against him be lifted, and the relinquishment of any complaint
against him, and I request that judicial procedures against him be stopped, and that he be
released, because he is innocent of the accusation of murdering my son, and this is my
statement...



[Fingerprint]
Personal Right Plaintiff
ISignature]
[Handwriuen name:


TRANSLATOR CERTIFICATION:
I declare under penalty of perjury: I am a proficient professional Arabic-English translator. On
                (l   , I translated the entire contents of this document from its original Arabic to English,
and I certifir that all of the above translation is complete and accurate.

                               at Sacramento, California, USA.




                             Translator signafure:




                                                                                                    EXHIBIT 76
